Citation Nr: 0615977	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 decision by the RO.  

In April 2006, the Board issued a decision granting service 
connection for claimed hearing loss of the right ear and 
tinnitus and denying the claim for a compensable evaluation 
for the service-connected bilateral hearing loss.  

In a separate decision, the Board will vacate that portion of 
the April 2006 decision denying a compensable evaluation for 
the now service-connected bilateral hearing loss.  

That matter now is being returned to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A January 2002 rating decision denied, inter alia, claims for 
service connection for right ear hearing loss, and an 
increased, compensable evaluation for the service-connected 
mixed-type deafness of the left ear.  

The veteran appealed that rating action to the Board.  The 
Board in April 2006 granted service connection for right ear 
hearing loss and in consequence expanded the hearing loss 
issue on appeal to include both ears.  

In evaluating service-connected hearing impairment, his 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  

Where service connection is in effect for both ears, it is 
necessary to determine a numeric designation for each ear 
under the appropriate Table in 38 C.F.R. § 4.85.  

The RO has not yet processed the Board's grant of service 
connection for right ear hearing loss, including the 
assignment of a disability rating for the now service-
connected bilateral hearing loss.  The Board therefore will 
now remand the case for the RO to consider, in the first 
instance, the proper disability rating assignable for 
bilateral hearing loss.  
 
Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an earlier effective date for 
the grant of service connection for 
bilateral hearing loss.  

2.  The RO should effectuate the Board's 
April 2006 grant of service connection 
for right ear hearing loss, and assign a 
rating and effective dated for the 
service-connected bilateral hearing loss.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing action, as well as any other 
development that may be in order, 
including VA examination if deemed 
warranted, has been conducted and 
completed in full.  

4.  The RO must then readjudicate the 
issue of a compensable evaluation for now 
service-connected bilateral hearing loss.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO must issue the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC).  The veteran should 
be given an opportunity to respond 
thereto as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


